Citation Nr: 1447320	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant served in the United States Marine Corps from August 1969 to December 1970.  He was discharged under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 administrative decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the appellant was not legally eligible for VA benefits.

In September 2013, a videoconference Board hearing was scheduled at the appellant's request; however, he failed to appear for such hearing (without giving cause or expressing a desire to have the hearing rescheduled).  Hence, the Board finds the hearing request to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's personnel records indicate that he accepted an undesirable discharge to escape trial by court martial.  Under 38 C.F.R. § 3.12(d)(1), such discharge is considered to have been issued under dishonorable conditions, unless the person was insane at the time of the offense causing such discharge.  The appellant has alleged that he suffered from mental illness at the time of the offense, see, e.g., May 2005 statement, and that he was beaten in service with resulting brain damage, see, e.g., June 2005 notice of disagreement.  Postservice treatment records indicate that he has been diagnosed with schizophrenia, paranoid type.  See, e.g., April 2011 private treatment record.  

The appellant's service treatment records are not associated with his file and do not appear to have been requested.  As he has alleged head injury/mental illness in service, such records may be pertinent to the determination as to whether he was insane at the time of the offense causing discharge under dishonorable conditions, are constructively of record, and must be secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record complete copies of the appellant's service treatment records from any appropriate source.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Re-adjudicate the matter.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

